COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


ROCKINGHAM MEMORIAL HOSPITAL AND
 RECIPROCAL OF AMERICA, in liquidation,
 VIRGINIA PROPERTY & CASUALTY
 INSURANCE GUARANTY ASSOCIATION
                                                                  MEMORANDUM OPINION*
v.     Record No. 2198-06-3                                           PER CURIAM
                                                                    DECEMBER 28, 2006
BARBARA LEE SHIFFLETT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kristin A. Zech; Wharton, Aldhizer & Weaver, P.L.C., on brief), for
                 appellants.

                 (A. Thomas Lane, Jr., on brief), for appellee.


       Rockingham Memorial Hospital and its insurer appeal a decision of the Workers’

Compensation Commission finding that Barbara Lee Shifflett established she sustained a change

in condition causally related to her compensable right knee injury, and, therefore, the two-year

limitations period contained in Code § 65.2-708, rather than the one-year limitations period

contained in Code § 65.2-501, was applicable to her claim for temporary total disability benefits

filed on July 7, 2005. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Shifflett v. Rockingham Memorial Hosp., VWC File No. 196-87-88 (Aug.

3, 2006). We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-